El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
 El apelante era el demandado en nn procedimiento de desahucio y la corte dictó sentencia en sn contra. Badieó nn escrito de apelación, y aquí se trata de una moción para desestimar el recurso por haberse dejado de 'cumplir con las disposiciones del estatuto. La sección 12 de la Ley de Desahucio provee;
“No se admitirá al demandado el recurso de apelación si no con-*555signa en secretaría el importe del precio adeudado basta la fecha de la sentencia, cuando el desahucio se funde en falta de pago de las cantidades convenidas.
“En cualquier otro caso será requisito indispensable para ejercitar el recurso de apelación por parte del demandado, que éste otorgue fianza, a satisfacción del tribunal, para responder de los daños y per-juicios que puedan irrogarse al demandante, y de las costas de la apelación.
“Tanto la consignación como la ¿fianza de que habla la presente sección deberán quedar formalizadas dentro del término concedido para la apelación.” Estatutos Revisados de 1911, sección 1636.
La sección 11, según fné enmendada en 1929, dispone:
“Las apelaciones deberán interponerse en el término de cinco (5) días, contados desde la fecha en que fueren notificadas de la sentencia por el secretario de la corte correspondiente, las partes perjudicadas por la misma o sus abogados.” Leyes de ese año, pág. 141.
De conformidad con estas secciones es imperativo para el apelante prestar nna fianza dentro de los cinco días en ellas fijados. Es ley general que los requisitos relativos a fianzas en apelación, son materia qne debe cumplirse estrictamente. 3 C. J. 1104, et seg.
El demandado se fundó en la fraseología del estatuto que dispone que la fianza debe ser otorgada “a satisfacción, del tribunal.” Sostiene que la corte' es la llamada a fijar la fianza antes de que él esté obligado a prestarla. Las cortes no actúan sioa sponte en estos asuntos y el apelante debe gestionar el perfeccionamiento de su recurso dentro de los cinco días fijados por el estatuto. Aun si se hubiese prestado la fianza el último día, ésta hubiera podido ser aprobada posteriormente. La jurisdicción de la corte debe ser invocada dentro de los cinco días y el dejar de hacerlo así es fatal para el apelante.
Debe declararse con lugar la moción de desestimación.